Citation Nr: 1540839	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to chapter 33 VA education benefits (the post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Eligibility for chapter 33 educational assistance is generally predicated on certain active duty service after September 10, 2001 with an honorable discharge.  However, VA regulations provide exceptions to the honorable discharge requirement, including but not limited to a discharge under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(a) (2015); see also 38 U.S.C.A. § 3311(c) (West 2014).

The Veteran served on active duty from April 2003 to December 2005.  Her DD Form 214 reflects she received a general, under honorable conditions discharge, and that the reason for her discharge was "misconduct (drug use)."  She appeals the denial of entitlement to chapter 33 VA education benefits (the post-9/11 GI Bill) due to the character of her discharge.

The Board notes that recently, several personnel records were associated with the claims file after a request for the records by the RO relating to a PTSD claim.  These likewise show that the Veteran received a general, under honorable conditions discharge after a summary court martial conviction in June 2004 for, among other things, drug use (ecstasy).

The Veteran applied for an upgrade or change in the character of her discharge, which was denied in January 2014 by the Army Discharge Review Board (ADRB).  In September 2014, the Veteran again applied for a review of the character of her discharge.  Subsequently, a September 2014 letter from the Army Review Boards Agency notified the Veteran that action on her application could not be taken because the ADRB already heard her case, and because the ADRB does not hear requests for reconsideration.  However, the notice letter went on to explain that the Veteran may re-apply to the ADRB by requesting a personal appearance before the ADRB if she never had a prior hearing; or, that she may apply to the Army Board for Correction of Military Records.

At the July 2015 Board hearing, the Veteran indicated that she had a proceeding pending with the ADRB.  Because the outcome of that proceeding could affect the disposition of this case, the Board will remand this matter to RO so that all of her more recent ADRB proceeding records may be obtained, and any records relating to any application to the Army Board for Correction of Military Records.

In addition, the Board notes that the Veteran in September 2014 filed a claim for service connection for drug use as secondary to her service-connected PTSD.  
As explained above, 38 C.F.R. § 21.9520 provides an exception to the honorable discharge requirement for chapter 33 education benefits eligibility for discharges under other than dishonorable conditions due to service-connected disability.  The Board notes that although service connection is generally precluded for drug abuse, it may be service connected as secondary to a service-connected disability.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.301(a) and (c)(3) (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Although the RO noted in a letter of April 2015 concerning an increased rating for PTSD that drug use was not shown, the claim for service connection for drug abuse does not appear to have been adjudicated.  The Board is cognizant that adjudication of the Veteran's claim for service connection for drug abuse secondary to her service-connected PTSD may affect her eligibility for chapter 33 education benefits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's records from the ADRB relating to her applications for a review or change of the character of her discharge, including any hearing transcript.

Also ask the Veteran if she applied to the Army Board for Correction of Military Records, and if so, associate those outstanding records with the claims file.

2.  After the above development has been completed, and after a decision has been made on the Veteran's claim for service connection for drug abuse as secondary to her service-connected PTSD, readjudicate the claim for chapter 33 education benefits.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

